Carpenter, J.
The defendant for a good consideration agreed to pay one half of certain taxes which should be assessed to and paid by the plaintiff. The sum assessed ■was $107.32, which she paid. There was some defect or informality in the proceedings to levy and collect the tax, which made the assessment and tax-warrant illegal. Without knowledge of the illegality the plaintiff in good faith paid the tax. Subsequently the legislature by a healing act ratified and confirmed the proceedings. The defendant contended that he was not liable for one half of the tax because of such illegality. The court below decided otherwise and the defendant appealed.
The reasons of appeal allege that the court erred in deciding that the validating act ratified and confirmed the assessment and tax-warrant as between these parties, the defendant being a stranger thereto; that this resolution being subsequent to the commencement of the plaintiff’s action was not intended to affect the legal rights of the parties to it, but was only intended to affect the rights of the district and the plaintiff; and that the resolution was and is a private resolution, and as such was and is confined to the special purpose named in it. There is but one question presented, and that is whether the resolution affects the defendant; the rest is mere argument.
Before noticing that question we would remark that we are unable to see why the defendant is not liable independently of the validating act. The objection to the tax was technical, or at least of such a character that it did not *520affect the equities of the case. We may assume therefore, that it was just and. equitable that the plaintiff should pajr it. That being so she could not recover it back. Goddard v. Town of Seymour, 30 Conn., 394. The defendant is hardly at liberty to take advantage of any technical informality, as his contract did not stipulate that the proceedings should be technically legal and valid; it was simply to pay one half of the taxes assessed to and paid by her. The case seems therefore to be within the letter and spirit of his contract.
But passing this point, we proceed to consider the question discussed by counsel.
The act of the General Assembly validating this tax was not retroactive in any objectionable sense. A past transaction, infected with an infirmity which made it legalty invalid, was healed, and made effectual just as those engaged in it, and who were to be affected by it, intended that it should be. It neither made nor destroyed, nor even affected unjustly, any contract. As already suggested, it is very doubtful whether the defendant bjr the terms of his contract could have taken advantage of the infirmity even if there had been no healing act;' but however this may be, such a defense would have been purely technical, and wholly destitute of equity; yea more, it would have been decidedly inequitable. In such a defense, which had its origin in a mistake, no man can have a vested right. A vested right to perpetuate the consequences of a mistake would be an anomaly, and would effectually deny the power of a court of equity and of the legislature to correct the mistake. Of course in this view it makes no difference that the suit was pending when the validating act was passed.
The claim that the defendant is a stranger to the legislative act is equally without foundation. By privity of contract his relation to the tax was such that whatever affected the plaintiff affected him. Therefore when the tax was validated as to her it was validated as to him.
There is no error in the judgment of the court below.
In this opinion the other judges concurred.